On September 9,2013, the Defendant was sentenced for Count III; Theft, a felony, in violation of Section 45-6-301(1)(a), MCA 2009; to Montana State Women’s Prison for a period of Eight (8) years from the date of sentencing (regardless of any other matter). The Court suspends the last Two (2) years sutgect to the terms and conditions in the Judgment and Order of Sentence given on September 9,2013; and credit for 23 days served in the Park County Detention Center. Count I: Aggravated Kidnapping, a felony, *36in violation of Section 45-5-303(1)(b), MCA 2009; Count D: Aggravated Burglary, a felony, in violation of Section 45-6-204(2)(b), MCA 2009; and Count IV: Criminal Possession of Dangerous Drugs, methamphetamine, a felony, in violation of Sections 45-9-102(1) and (6), MCA 2009 were Dismissed.
DATED this 23rd day of April, 2014.
On April 11, 2014, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”). Hon. John Warner,retired Justice, servedas alternate for the Division in the place of Hon. Brenda Gilbert in this hearing. Judge Gilbert was the sentencing judge in this case.
The Defendant was present and was represented by Ed Sheeby, Jr., Montana Office of Public Defender. Hie State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that she understood this and stated that she wished to proceed.
Rule 12, Rules of the Sentence Review Division of the Supreme Court of Montana, provides that, “The sentence imposed by the District Court is presumed correct. The sentence shall not be reduced or increased unless it is clearly inadequate or clearly excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is clearly inadequate or clearly excessive,
Therefore, it is the unanimous decision of the Division that the sentence shall be AFFIRMED.
Done in open Court this 11th day of April, 2014.
Chairperson, Hon. Brad Newman, Member Hon. Kathy Seeley and Alternate Member Hon. John Warner.